Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figs. 6 – 8) corresponding to claims 1, 5 – 7, 16 and 18 in the reply filed on 3/9/2022 is acknowledged.
Claims 2 – 4, 8 – 15, 17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2022.

Claim Objections
Claim 16 is objected to because of the following informalities:  the instant claim recites “the heater” at lines 10 and 14 as well as “the gas detector” at connecting lines 11-12 and line 13.  There is insufficient antecedent basis for the aforementioned limitations in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,340,941 B1 to Fruhberger et al. (hereinafter “Fruhberger”) in view of U.S. Patent Application Publication No. 2012/0032692 A1 to Kothari et al. (hereinafter “Kothari”).

Regarding Claim 1, Fruhberger teaches a hydrogen sensor (see abstract, see Col. 1, lines 14 – 20 describing the invention of chemical sensors for sensing chemicals such as hydrogen) comprising: 
a capacitor including a deformable member configured to deform by absorbing or adsorbing hydrogen (see cantilever structure at Fig. 1 that is coated with palladium, and when the palladium absorbs hydrogen it expands and bends the cantilever, see description at Col. 6, line 57 – Col. 7, line 29) and configured to vary a capacitance value corresponding to a deformation of the deformable member (see Col. 7, lines 1 – 7, see also Col. 10, lines 17 – 24); 
a gas detector (see capacitance readout circuitry as described at Col. 9, line 19 – Col. 10, line 24) configured to detect gas based on a capacitance value of the capacitor (see Col. 10, lines 17 – 24 describing the sensor which determines the presence of hydrogen being absorbed into the reactive film of the microcantilever by measuring a change in capacitance of the sensor);  
a heater configured to heat the deformable member (see Col. 12, lines 3 – 12 describing heating of the microcantilever beams (i.e. deformable member) to improve sensitivity, see also claims 7 and 8 describing concurrent heating of the microcantilever beam, thus it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a heater being used to heat the deformable member of Fruhberger, since Fruhberger does indeed teach heating of the cantilever beam/deformable member which improves accuracy and sensitivity in the presence of condensation).
Even though Fruhberger teaches chemical sensing such as hydrogen as indicated above, Fruhberger does not explicitly teach a determiner configured to determine whether gas detected by the gas detector contains a substance other than hydrogen or not.
Kothari, in the field of MEMS gas sensors, teaches a determiner configured to determine whether gas detected by the gas detector contains a substance other than hydrogen or not (see paragraphs [0005] - [0008], [0073], [0074], [0077], [0084] and Figs. 11, which illustrates systems and methods for sensing a chemical or gas species of interest using MEMS device and capacitive measurements in order to identify presence of one or more chemicals and identifying the presence of the one or more chemicals based on a determined electrical response, thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of sensing presence of one or more gas species of Kothari into Fruhberger in order to improve accuracy of the gas sensor by providing additional capability of identifying other substances that could affect the sensing.
Fruhberger in view of Kothari as modified above further teaches wherein the gas detector detects the gas during a heating period during which the heater heats the deformable member (see Col. 12, lines 3 – 12 of Fruhberger describing heating of the microcantilever beams (i.e. deformable member) to improve sensitivity, see also claims 7 and 8 describing concurrent heating of the microcantilever beam and/or Fig. 11 of Kothari illustrating a heating step).  

Regarding Claim 16, Fruhberger teaches a hydrogen detecting method (see abstract, see Col. 1, lines 14 – 20 describing the invention of chemical sensors for sensing chemicals such as hydrogen) that uses a hydrogen sensor which comprises a capacitor including a deformable member configured to deform by absorbing or adsorbing hydrogen (see cantilever structure at Fig. 1 that is coated with palladium, and when the palladium absorbs hydrogen it expands and bends the cantilever, see description at Col. 6, line 57 – Col. 7, line 29), and configured to vary a capacitance value corresponding to a deformation of the deformable member(see Col. 7, lines 1 – 7, see also Col. 10, lines 17 – 24); a gas detecting (see capacitance readout circuitry as described at Col. 9, line 19 – Col. 10, line 24) configured to detect gas based on a capacitance value of the capacitor (see Col. 10, lines 17 – 24 describing the sensor which determines the presence of hydrogen being absorbed into the reactive film of the microcantilever by measuring a change in capacitance of the sensor); and a heating configured to heat the deformable member (see Col. 12, lines 3 – 12 describing heating of the microcantilever beams (i.e. deformable member) to improve sensitivity, see also claims 7 and 8 describing concurrent heating of the microcantilever beam), 
the hydrogen detecting method comprising: 
heating the deformable member by the heater (see Col. 12, lines 3 – 12 describing heating of the microcantilever beams (i.e. deformable member) to improve sensitivity, see also claims 7 and 8 describing concurrent heating of the microcantilever beam).  
Even though Fruhberger teaches chemical sensing such as hydrogen as indicated above, Fruhberger does not explicitly determining whether gas detected by the gas detector contains a substance other than hydrogen or not. 
Kothari, in the field of MEMS gas sensors, teaches determining whether gas detected by the gas detector contains a substance other than hydrogen or not (see paragraphs [0005] - [0008], [0073], [0074], [0077], [0084] and Figs. 11, which illustrates systems and methods for sensing a chemical or gas species of interest using MEMS device and capacitive measurements in order to identify presence of one or more chemicals and identifying the presence of the one or more chemicals based on a determined electrical response, thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of sensing presence of one or more gas species of Kothari into Fruhberger in order to improve accuracy of the gas sensor by providing additional capability of identifying other substances that could affect the sensing.
Fruhberger in view of Kothari as modified above further teaches wherein the gas detector detects the gas during a heating period during which the heater heats the deformable member (see Col. 12, lines 3 – 12 of Fruhberger describing heating of the microcantilever beams (i.e. deformable member) to improve sensitivity, see also claims 7 and 8 describing concurrent heating of the microcantilever beam and/or Fig. 11 of Kothari illustrating a heating step).  


Allowable Subject Matter
Claims 5 and 18 (including claims 6 and 7 due to claim dependency) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be conducted upon applicant’s response.  
Regarding Claims 5 and 18, none of the prior arts of record disclose “a thermally conductive type gas sensor, and wherein the determiner determines whether gas detected by the gas detector contains the substance or not based on temporal variation of a capacitance value of the capacitor during the heating period, and  temporal variation of an output value from the thermally conductive type gas sensor during the heating period.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form which includes the following references:
Gao, Ju et al. (CN 106370706) teaches palladium based variable hydrogen sensor in which Pd based material absorbs hydrogen and the sensor monitors capacitance between a movable electrode and static electrode.
Lee et al. (U.S. 2011/0259083 A1) teaches hydrogen sensor and method of manufacturing including forming a thin film made of a transition metal or an alloy thereof on a surface of an elastic substrate. The invention further includes monitoring change in resistance value of hydrogen sensor depending on the presence and absence of hydrogen.
Nakakubo (U.S. 2008/0038590) teaches combustible gas detector that detects combustible gases such as hydrogen using palladium film that absorbs and expands when exposed to hydrogen.
Uchiyama et al. (U.S. 2005/0186117) teaches hydrogen detection using palladium layers.
Zinck et al. (U.S. 6,539,774) teaches thin film metal hydride hydrogen sensor which utilizes a film that absorbs hydrogen that creates capacitance change.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/           Primary Examiner, Art Unit 2861